Citation Nr: 9912112	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  92-53 853	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disability on a direct basis.

2.  Entitlement to service connection for psychiatric 
disability on either a secondary or radiation basis.

3.  Entitlement to service connection for heart disease, 
pilonidal cyst, status post colon resection, bilateral 
inguinal hernia, bladder disorder manifested by cystitis, 
left kidney disorder, status-post left femoral hernia, 
arthritis of the cervical and lumbar spine, and disc disease 
of the cervical and lumbar spine, including as secondary to 
exposure to ionizing radiation.

4.  Entitlement to an increased evaluation for acquired 
absence of the right kidney, currently rated as 30 percent 
disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The case was remanded by the Board of Veterans' Appeals 
(Board) in October 1994 and October 1997 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
for additional development.  The case has been returned to 
the Board for determination.


FINDINGS OF FACT

1.  The veteran served on active duty from October 1948 to 
May 1950 and from August 1950 to August 1953. 

2.  On April 28, 1999 the Board was notified by the VARO that 
the veteran died on February [redacted], 1999.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1998); 
38 C.F.R. § 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.



		
      RONALD R. BOSCH
	Member, Board of Veterans' Appeals



Error! Not a valid link.


